DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Final Office Action filed 08/02/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: the 35 U.S.C. 112(d) rejection of claim 2 has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-2, 4-10, 12-21
Withdrawn claims: 				None
Previously cancelled claims: 		3, 11 
Newly cancelled claims:			None
Amended claims: 				2
New claims: 					None
Claims currently under consideration:	1-2, 4-10, 12-21
Currently rejected claims:			1-2, 4-10, 12-21
Allowed claims:				None

Claim Rejections - 35 USC § 103
The rejections set forth in the Final Office Action filed 06/03/2022 are maintained as written therein.

Double Patenting
The double patenting rejections set forth in the Final Office Action filed 06/03/2022 are maintained as written therein.

Response to Arguments
Claim Rejections – 35 U.S.C. §112(d) of claim 2: Applicant amended the claim to fully address the rejection and therefore, the rejection is moot.

Claim Rejections – 35 U.S.C. §103 of claims 1, 2, 5-8, 10, 12-18, and 20 over Zeller; claims 4 and 21 over Zeller and Merrill; claims 9 and 16-19 over Zeller and Bisperink: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that Zeller, Merrill, and Bisperink alone or in combination fail to render obvious an emulsion comprising a weight ratio of casein or a salt thereof to oil of about 0.020:1 to about 0.035:1 as claimed.  Applicant added that Zeller also fails to disclose or suggest the unexpected results of the effectiveness and criticality of this claimed weight ratio.  Applicant stated that Merrill and Bisperink also fail to provide motivation for a skilled artisan to modify the weight ratio of Zeller to arrive at the claimed inventions (Applicant’s Remarks, page 7, paragraph 3 – page 8, paragraph 3).
However, “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05.I.  Since Zeller discloses a composition having amounts of casein which overlap the claimed casein concentration and amounts of oil that overlap the claimed oil concentration, the composition of Zeller has a range of casein to oil weight ratios that also overlaps the claimed ratio.  As such, the overlapping range represents a sufficient prima facie case of obviousness and a skilled practitioner would not need motivation to modify the weight ratio in the composition of Zeller to arrive at the claimed invention.  Zeller also discloses that the limited amounts of casein in its disclosed composition do not produce undesirable rafts of floating casein aggregates (column 4, lines 62-66) which is seen in typical creamers containing significant amounts of casein (column 5, lines 1-15).  Therefore, Zeller acknowledges the importance of the limited casein content in its composition, which at least suggests that Zeller indirectly addresses the importance of the casein to oil weight ratio.  Furthermore, “[t]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art' s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary.  See In re Schreiber, 128 F .3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (please see MPEP §2112.01, I.).  As such, the composition of Zeller having a casein concentration, an oil concentration, and a casein to oil weight ratio within the overlapping range will have the same properties of the claimed composition.
Applicant then argued that, even if the Patent Office’s proposed combination of the cited references are sufficient to establish a prima facie case of obviousness, unexpected results overcoming a case of obviousness are achieved by the presently claimed invention as detailed in Example 1 of the present specification (page 3, line 29- page 4, line 15; page 14, line 10- page 15, line 5).  Applicant stated that by reducing the amount of casein or salt thereof present in the creamer relative to the oil component such that the weight ratio of casein or salt thereof is within the claimed range, the creamer produces a foam layer at the top of a food or a beverage with improved texture, mouthfeel, and/or taste as compared to a reference (prior art) creamer.  Applicant argued that the weight ratio of casein or salt thereof to oil component in the emulsion is critical to the sensory characteristics of the foam layer as the foam exhibits reduced emulsification of oil droplets and increased oil droplet aggregation.  Applicant stated that no oil droplet aggregation will occur if the weight ratio of casein or salt thereof to oil is higher than the claimed range.  Applicant stated that excessive oil droplet aggregation and/or coalescence will destabilize the emulsion if the weight ratio of casein or salt thereof to oil is lower than the claimed range.  Applicant added that the demonstrated criticality of ranges rebuts any prima facie case of obviousness (Applicant’s Remarks, page 8, paragraph 4 – page 10, paragraph 2).
However, as pointed out in the Interview on 10/26/2021 as well as the Final Office Action filed 06/03/2022, the Non-Final Office Action filed 01/28/2022, and the Final Office Action filed 09/14/2021 in the response to Applicant’s arguments regarding the assertion of unexpected results, the scope of the claims are not supported by the data.  Specifically, the Examiner points out that: (1) the reference creamer used for the rheological measurements contains skimmed milk as the source of casein, coconut oil as the oil component, and includes sodium hexametaphosphate and trisodium citrate whereas the creamer of the present invention uses sodium caseinate as the source of caseinate, fully hydrogenated palm kernel oil as the oil component, and does not contain sodium hexametaphosphate or trisodium citrate at all; and (2) the reference creamer used for the sensory analysis contains sodium tripolyphosphate whereas the creamer of the present invention does not contain sodium tripolyphosphate at all.  Since the reference creamers of Example 1 contain ingredients that are not included in the creamers of the present invention, it is not clear that the differences in rheological measurement or sensory analysis are due to the contents/ weight ratio of casein or a salt thereof to oil.  Therefore, the results cannot be interpreted as “unexpected” and, in turn, do not rebut a prima facie case of obviousness as asserted by the Applicant, especially in light of the use of casein or salts thereof and oil in creamers being known and widely used in the art (Merrill [0001]-[0004]).  Since all features of the present claims are shown to be fully taught by Zeller alone or in combination with Merrill or Bisperink and Applicant’s arguments are shown to be unpersuasive, the rejections of the claims are maintained as written in the Final Office Action filed 06/03/2022.  

Double Patenting Rejection – claims 1, 2, 4-8, and 10 over claims 1, 2, 4-6, and 8-10 of co-pending U.S. Application No. 16/075,702: Applicant will reconsider the double patenting rejection when the claims of the present application are otherwise allowable (Applicant’s Remarks, page 10, paragraphs 3-5).
The double patenting rejection is maintained as written in the Final Office Action filed 06/03/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791